DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because wherein by aligning the opening and closing member with a position corresponding to a projection surface in the open state, a position of the projector is determined in a predetermined projection position with respect to the projection surface.

Claims 2-8 are allowable as being dependent on claim 1.

The closest available prior art Pohner DE 202007000637 discloses a projection system (apparatus of fig. 1) comprising: a projector (projector 2 of fig. 1) configured to project image light; and furniture (desk 1 of fig. 1) on which the projector is mounted (illustrated in fig. 1) comprises: a furniture main body (desk 1); a setting section provided in the furniture main body and houses the projector (illustrated in fig. 1); and an opening and closing member (swivel flap 31 of fig. 1) provided in an opening (opening 13 of fig. 1) through which the image light passes (illustrated in fig. 1), the opening and closing member (31) switching a closed state in which the opening is closed and an open state in which the opening is opened (the swivel flap 31 opens when the user wants to project an image onto the projection surface 4); and the projector projects the image light onto the projection surface from the predetermined projection position to thereby form a rectangular projection image on the projection surface (illustrated in fig. 1); however, Pohner fails to teach or render obvious wherein by aligning the opening and closing member with a position corresponding to a projection surface in the open state, a position of the projector is determined in a predetermined projection position with respect to the projection surface.

Prior art reference Fujioka et al. (JP 2015161833) discloses an image projection device 1 includes an image projection device body 10 that projects images on an image projection surface 2 and a projection size display part 30 that can be removably attached to the image projection device body. The projection size display part 30 can be extended and retracted and describes the actual projection size on the image projection surface as a scale 31 along the extension and retraction direction; however, Ishikawa fails to teach or render obvious an opening and closing member provided in an opening through which the image light passes, the opening and closing member switching a closed state in which the opening is closed and an open state in which the opening is opened, wherein by aligning the opening and closing member with a position corresponding to a projection surface in the open state, a position of the projector is determined in a predetermined projection position with respect to the projection surface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        7 September 2022

/BAO-LUAN Q LE/Primary Examiner, Art Unit 2882